Citation Nr: 1135679	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  02-21 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1987 to September 1990.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2002 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.

Historically, a claim of entitlement to service connection for psychosis was first received in February 1994.  The RO denied that claim in an October 1994 rating decision.  The Veteran did not appeal that determination and it became final.  See 38 U.S.C.A. § 7105.  

The Veteran later raised a claim to reopen service connection for schizophrenia in June 2001.  In July 2002, the RO denied the claim, finding that new and material evidence had not been received.  The Veteran perfected an appeal of that determination and the matter came before the Board in September 2004.  The Board reopened service connection for schizophrenia, and a remand was ordered to accomplish additional development.  The matter then returned to the Board.  In November 2006, the Board denied service connection for an acquired psychiatric disorder.  

The Veteran appealed the November 2006 Board denial to the United States Court of Appeals for Veterans Claims (Court).  In a June 2008 Order, the Court vacated the November 2006 Board decision and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand.  Subsequently, the Board remanded the case in November 2008.  The matter then returned to the Board.  In June 2009, the Board denied service connection for an acquired psychiatric disorder.  

The Veteran appealed the June 2009 Board denial to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Order, the Court vacated the June 2009 Board decision and remanded the matter back to the Board for development consistent with the Court's March 2011 Memorandum Decision.  All development having now been accomplished, the claim is ready for appellate review.

In February 2004, a travel Board hearing was held before a Veterans Law Judge who is not currently employed by the Board.  A transcript of this hearing is of record.  In April 2011, the Board sent the Veteran a letter informing him that the Veterans Law Judge who presided at his hearing in February 2004 is no longer employed by the Board and asking him if he wished to attend another hearing before a Veterans Law Judge who would render a determination in his case.  In correspondence received by the Board in April 2011, the Veteran indicated that he did not wish to attend another hearing.  


FINDINGS OF FACT

1.  The Veteran had psychotic symptoms of schizophrenia during active service.

2.  Schizophrenia, a psychosis, manifested to a compensable degree within one year of service separation.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, an acquired psychiatric disorder of schizophrenia is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.130, Diagnostic Code (DC) 9203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

Given the favorable outcome noted above (grant of service connection for schizophrenia), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as psychosis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Moreover, 38 C.F.R. § 3.384 explains that the term "psychosis" refers to any of the following disorders listed in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Text Revision, of the American Psychiatric Association (DSM-IV-TR): a) Brief Psychotic Disorder; (b) Delusional Disorder; (c) Psychotic Disorder Due to General Mental Condition; (d) Psychotic Disorder Not Otherwise Specified; e) Schizoaffective Disorder; (f) Schizophrenia; (g) Schizophreniform Disorder; (h) Shared Psychotic Disorder; and (i) Substance-Induced Psychotic Disorder.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Acquired Psychiatric Disorder

The Veteran contends that his current psychiatric disorder (schizophrenia) originated in service and has continued since that time.  The Veteran contends that he had psychiatric disorder symptoms in service, and that his psychiatric disorder was diagnosed after service in March 1991.  He has reported symptoms of a psychotic disorder of schizophrenia in service and within one year of service separation.

The Veteran's service treatment records, including the October 1987 enlistment examination as well as the August 1990 separation examination, are silent with respect to any findings of psychiatric complaints or a diagnosis of a psychiatric disorder.  The Veteran has reported suffering psychiatric symptoms in service and within a year of separation from service.  See Layno, 6 Vet. App. 465 (a veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  Based on the conflicting evidence on the question of whether the Veteran experienced symptoms of a psychotic disorder in service, the Board will resolve reasonable doubt in the Veteran's favor to find that the Veteran experienced psychotic symptoms in service and within a year of separation from service.  See Wensch, 15 Vet. App. at 367; see Wood, 1 Vet. App. at 193.

On the question of whether the psychiatric symptoms the Veteran experienced within one year of service were psychotic symptoms of schizophrenia, in a June 2002 private medical opinion based upon the Veteran's descriptions, the private examiner opined that the Veteran experienced psychotic symptoms during military service.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).

The Board further finds that the weight of the evidence is at least in relative equipoise on the question of whether the Veteran's acquired psychiatric disorder of schizophrenia manifested to a compensable degree (10 percent) within one year of service separation in September 1990.  Under 38 C.F.R. § 3.309, it is not enough for the acquired psychiatric disorder to manifest within one year from service separation, it must manifest to a compensable degree within one year from service separation.  A compensable rating is assigned for an acquired psychiatric disorder with occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  
38 C.F.R. § 4.130, DC 9203.

The evidence reflecting post-service symptoms of schizophrenia within one year of service separation includes a post-service July 1992 VA treatment record, in which the VA examiner reported psychiatric disorder symptoms.  In a post-service December 1993 Social Security Administration (SSA) record, a psychiatrist diagnosed chronic schizophrenia that began in September 1990, which was within a year of separation from service in September 1990.  Although such SSA determinations regarding unemployability and disability are not binding on VA, they may be relevant in VA disability determinations.  Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  In a post-service September 1993 VA treatment record, the VA examiner reported a history of psychosis.  

In a May 2001 VA treatment record, the VA examiner reported that the Veteran had been diagnosed with schizophrenia in 1991 and was on medication.  In a 
December 2002 VA medical opinion, the VA examiner opined that the Veteran's psychiatric disorder began in March 1991, which dates the onset to within a year of separation from service.  

The evidence weighing against the claim includes a February 2006 VA medical opinion in which the VA examiner reported that there was no "medical evidence" of a schizophrenia diagnosis within a year of separation for service.  With regard to the February 2006 VA negative opinion that the Veteran's psychiatric disorder did not manifest in service or within a year of service separation, because the February 2006 VA opinion ignored the Veteran's reports of psychiatric symptoms in service and within a year separation from service and was based on the lack of "medical" evidence of a schizophrenia diagnosis within a year of separation from service, this opinion is of little probative value.  See Cox v. Nicholson, 20 Vet. App. 563 (2007) (medical evidence is not limited to that which is provided by doctors); see also Kowalski, 19 Vet. App. at 177 (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); see also Harris, 203 F.3d at 1350-51.

Based upon the evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that, within one year of service separation in September 1990, the Veteran's acquired psychiatric disorder of schizophrenia manifested occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks during periods of significant stress, so more nearly approximated the criteria for a compensable (10 

percent) rating under Diagnostic Code 9203.  38 C.F.R. § 4.130.  For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that presumptive service connection is warranted for an acquired psychiatric disorder of schizophrenia.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for an acquired psychiatric disorder of schizophrenia is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


